DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,775,585 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 30-68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 30, the closest prior art, Hasuda et al. (US 2012/0057860 A1), discloses a lens mount (Fig. 3: accessory mount 200) configured to be detachably mountable to a camera mount (Fig.2: body mount 100) that includes a restricting portion ([0049]: a pin (not shown)) and a plurality of first bayonet claw portions (Fig.2: body-side first tab 110, body-side second tab 120, and body-side third tab 130), the lens mount comprising:
a plurality of second bayonet claw portions (Fig.3: accessory-side first tab 210, accessory-side second tab 220, and accessory-side third tab 230) configured to allow engagement with the plurality of first bayonet claw portions ([0074-0075]: “When the two index marks 7 and 8 are aligned, the photographic lens 2 and the camera body 1 achieve a positional relation relative to each other in which the body-side tabs 110 to 130 and the accessory-side tabs 210 to 230 do not interfere with each other, as shown in FIG. 7, and the accessory mount 200 can be thus inserted through the body mount 100 until 
a restricted portion (Fig.3: pin hole 261) configured to restricted by the restricting portion when the lens mount is mounted to the camera mount ([0059]),
wherein, the plurality of second bayonet claw portions includes first and second claw portions adjacent to the restricted portion in a circumferential direction (Fig.6: accessory-side first tab 210 and accessory-side third tab 230 correspond to the first and second concave portion side bayonet claw portions, respectively),
wherein the plurality of first bayonet claw portions includes third and fourth claw portions adjacent to the restricting portion in the circumferential direction (Fig.2: the body-side tabs 110 and 130 correspond to the third and fourth claw portions, respectively), and fifth claw portion disposed on opposite side of the restricting portion with respect to the third and fourth claw portions in the circumferential direction (Fig.2: the body-side tab 120 corresponds to the claimed fifth claw portion),
wherein, when the lens mount is mounted to the camera mount, the first claw portion engages with the third claw portion after being inserted between the third and fifth claw portions in the circumferential direction, and the second claw portion engages with the fourth claw portion after being inserted between the third and fourth claw portions in the circumferential direction ([0077]: “As the photographic lens 2 is turned along the counterclockwise direction viewed from the front side of the camera body 1 after the accessory mount 200 is inserted through the body mount 100 at the correct interlock phase, the accessory-side first tab 210 takes up a position to the rear of the body-side first tab 110, the accessory-side second tab 220 takes up a position to the rear of the body-side second tab 120 and the accessory-side third tab 230 takes up a position to the rear of the body-side third tab 130”),
wherein, when viewed in a central axis direction of the lens mount, a first reference line is a line passing through a center of the restricted portion and a central axis of the lens mount (Fig.6: the horizontal central line shown in figure corresponds to the first reference line), a first line is a line passing through the central axis and an end of the first claw portion that is closer to the restricted portion (Fig.6: the line passing through the center axis of the optical path and the first tab second side end 212 corresponds to the claimed first line), and a second line is a line passing through the central axis and an end of the second claw portion that is closer to the restricted portion (Fig.6: the line passing through the center axis of the optical path and the third tab first side end 231 corresponds to the claimed second line),
wherein the restricted portion is positioned at a region between the first line and the second line (As shown in Fig.6, the pin hole 261 is between the accessary-side tab 210 and accessory-side tab 230).
However, the prior art of record fails to disclose or reasonably suggest: “wherein
90° < θ1 + θ2< 180°
is satisfied, where θ1 is an angle formed between the first reference line and the first line, and θ2 is an angle formed between the first reference line and the second line” in combination with other limitations recited in the claim.
Claims 31-68 are also allowable as being dependent from claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo et al. (US 2019/0212634 A1) discloses a lens unit having a lens mount for fastening to a body mount provided on a camera.  The lens mount includes a plurality of bayonet claws that are provided in a circumferential direction and extend outward in a radial direction, and a plurality of bayonet grooves.  The plurality of bayonet claws are engaged with body claws of the body mount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696